SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 2, 2010 HOUSTON AMERICAN ENERGY CORP. (Exact name of registrant as specified in Charter) Delaware 1-32955 76-0675953 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 801 Travis Street, Suite 1425 Houston, Texas 77002 (Address of Principal Executive Offices)(Zip Code) 713-222-6966 (Issuer Telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01.Regulation FD Disclosure. On December 2, 2010, Houston American Energy Corp. (“Houston American”) announced that Hupecol Dorotea & Cabiona Holdings, LLC (“Hupecol D&C Holdings”) and Hupecol Llanos Holdings, LLC (“Hupecol Llanos Holdings”) had completed the sale of Hupecol Dorotea and Cabiona, LLC (“HDC, LLC”) and Hupecol Llanos, LLC (“HL, LLC”), which companies hold interests in the Dorotea, Cabiona, Leona and Las Garzas blocks and related assets in Colombia. HDC, LLC sold for $200 million and HL, LLC sold for $81 million, each subject to certain closing adjustments based on operations between the June 1, 2010 effective date and the closing date.15% of the sales price of each of HDC, LLC and HL, LLC will be held in escrow to fund potential claims arising from the sale with escrowed amounts to be released over a three year period based on amounts remaining in escrow after claims.Pursuant to its 12.5% ownership interest in each of Hupecol D&C Holdings and Hupecol Llanos Holdings, Houston American will receive 12.5% in the net sale proceeds after deduction of commissions and transaction expenses from each sale and subject to the escrow hold back.Following completion of the sale of HDC, LLC and HL, LLC, Houston American will have no continuing interest in the Dorotea, Cabiona, Leona and Las Garzas blocks. Item 9.01. Financial Statements and Exhibits. (d)Exhibits 99.1Press release dated December 2, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HOUSTON AMERICAN ENERGY CORP. Dated:December 3, 2010 By: /s/ James J. Jacobs James J. Jacobs, Chief Financial Officer 2
